Citation Nr: 1759612	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right foot first metatarsal condition, to include osteoarthritis, hallux rigidis limitis, and hallux valgus, including as secondary to the service-connected right knee disability.



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to March 1978, attended officer's training from December 1982 to March 1983, returned to active duty from March 1983 to June 1991, and from February 2003 to August 2003. For his service, the Veteran was awarded several service medals, including a Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. A Notice of Disagreement (NOD) was filed in March 2013. A Statement of the Case (SOC) was issued in December 2013. A substantive appeal (VA Form-9) was filed in January 2014. Supplemental Statements of the Case (SSOCs) were issued in January 2016 and August 2016.

In March 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) for further development in August 2015 and June 2016.  The case is once again before the Board for further appellate consideration.

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to service connection for a right foot first metatarsal condition, to include as secondary to service-connected right knee disability.

The Veteran contends that his right foot first metatarsal condition is the result of his military service, or, in the alternative, as secondary to his service-connected right knee disability.

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of a right foot first metatarsal condition, variously diagnosed as osteoarthritis first metatarsophalangeal joint, hallux rigidis limitis, and hallux valgus.

The service treatment records indicate that mild pes planus was noted on a May 1988 examination report during the Veteran's second period of active duty service.

A July 2009 emergency room treatment note indicated that the Veteran complained of, and was treated for a right foot first metatarsal condition.  The Veteran reported right great toe pain after hitting his foot on a concrete curb; the Veteran thought his great toe was broken.  An x-ray revealed osteoarthritis of the first metatarsophalangeal joint.

In March 2013, a VA examiner opined that it is less likely as not that the Veteran's right foot first metatarsal condition is proximately due to, or is the result of his service-connected right knee condition.  The examiner based her rationale on her observation that the Veteran did not exhibit evidence of significant chronic abnormal gait.  The examiner noted that the Veteran had significant degenerative disc disease (DJD) of the right foot first metatarsophalangeal joint (MTP) at the time that he injured his great toe in July 2009.  According to the examiner, there is no evidence that the Veteran's right knee condition caused his injury to his right foot.  The examiner opined that right foot first metatarsal DJD is a degenerative age related change.  The examiner noted that the Veteran has a history of pes planus which can place more stress on the MTP joint.  The examiner noted that the Veteran's pes planus was diagnosed at a time when the Veteran was not on active duty, and that the Veteran is not service connected for pes planus.  The examiner concluded that current medical evidence is insufficient to opine on the causal effect or aggravation of the Veteran's hallux rigidis limitis as related to his service-connected right knee DJD.

The Board finds that an addendum medical opinion is necessary to clarify whether the mild pes planus noted on May 1988 examination report is a causative factor in his right foot first metatarsal condition.  The March 2013 examiner opined that the mild pes planus was noted during a period of time when he was not on active duty.  However, the Veteran's DD Form 214 indicated that the Veteran served on active duty from March 1983 to June 1991, during which mild pes planus was noted on a May 1988 examination report.  Most critically, the March 2013 VA examiner commented that the Veteran has a history of pes planus, which the examiner opined can place more stress on the MTP joint.  As such, an addendum opinion is needed for clarification and to provide further medical guidance as to whether the mild pes planus indicated during the Veteran's second period of active duty service is related in any way to the right foot first metatarsal condition that he now has.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the March 2013 VA opinion, as regards the right foot first metatarsal condition, preferably by the VA examiner who prepared the March 2013 examination report.  If that examiner is no longer available, refer the Veteran's claims file to an examiner with appropriate expertise.  If the examiner determines that it is necessary, schedule the Veteran for a VA examination regarding the etiology of the right foot metatarsal condition that the Veteran currently has.  The claims file and a copy of this Remand is to be provided to and reviewed by the examiner who is assigned in the study of this case.  The examiner should note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

The examiner is asked to provide an opinion addressing the following questions:

Given the particulars of this Veteran's medical history, is it at least as likely as not (50 percent or greater probability) that the mild pes planus noted on the May 1988 examination report (during the second period of active duty service), caused any damage to the right foot first metatarsophalangeal joint (MTP) that has resulted in, or is related to any right foot first metatarsal condition that he now has, to specifically include osteoarthritis, hallux rigidis limitis, and hallux valgus?

**The examiner is to consider and discuss: (1) the May 1988 examination report, which indicates a finding of mild pes planus during the Veteran second period of active duty service; (2) the March 2013 VA examiner's comments that the Veteran has a history of pes planus, which can place stress on the MTP joint; and (3) the July 2009 emergency room report which reflects that the Veteran received treatment for right great toe pain after hitting his foot on a concrete curb (i.e., right foot injury), and which reflects that an x-ray revealed osteoarthritis of first MTP joint.

**In making the above assessments, the examiner should discuss whether there is a medically sound basis to attribute any right foot first metatarsal condition that the Veteran now has, to specifically include osteoarthritis, hallux rigidis limitis, and hallux valgus, to the mild pes planus noted on the May 1988 examination report during his second period of active duty service; or, whether the right first metatarsal condition that he now has, to specifically include osteoarthritis, hallux rigidis limitis, and hallux valgus, is more properly attributable to any post service intercurrent cause, including the July 2009 emergency room treatment for a right foot injury and/or the aging process.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

2. After completing the foregoing, review the claims file and ensure that all development sought in the Remand is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all remands by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




